



casecea01.jpg [casecea01.jpg]
CONSTRUCTION EQUIPMENT SALES & SERVICE AGREEMENT


This Case Construction Equipment Sales and Service Agreement (the “Agreement”)
is between CNH Industrial America LLC, a Delaware limited liability company with
a principal place of business at 700 State Street, Racine, Wisconsin, 53404
(“Case”), and , a [corporation/limited liability company] with its address as
listed on Schedule A (“Dealer”) (hereinafter “Parties” when referring to Dealer
and Case jointly). The “Effective Date” of this Agreement is the date of
acceptance by Case as indicated by its authorized signature. Unless sooner
terminated in accordance with its provisions, this Agreement will expire on
December 31, 2027 (“Expiration Date”).


1. Purpose Statement
1.1 The purpose of this Agreement is to describe the respective functions,
obligations and responsibilities of the Parties, so that each fully understands
the nature of their required commitments of time, effort and capital. This
Agreement establishes Dealer as an independent contractor for the promotion,
retail sale and after-sale service and support of Products to Customers in
Dealer’s local market.


2. Definitions
2.1
Affiliate: as to Case, any entity that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
Case. The term “control” means the power to direct the management and policies
of an entity through the ownership of more than 50% of the voting securities,
rights or other similar interests of that entity.

2.2
Branch Location(s): Dealer’s additional place(s) of business listed in Schedule
D for the sale, rental, lease and service of Products, separate from Dealer’s
Primary Location.

2.3
Case IP: any and all intellectual property including but not limited to patents,
Trademarks (including the Licensed Trademarks), designs, copyrights, trade
secrets, computer software (whether imbedded in Products or otherwise) and other
proprietary technology and information, whether technical or business related,
including registrations for and applications to register any of the foregoing,
which are incorporated or used in or with Products or which are owned or
licensed by Case for use with Products.

2.4
Case National Dealer Market Share: a percentage figure calculated by taking the
number of units of new Case brand equipment for a given Product Line or Product
Line grouping, sold by Case dealers in the United States during a designated
time period determined by Case, divided by the total industry volume of all
comparable new units of equipment (including Case and competitive units) sold in
the United States during that same time period. Total industry volume of new
equipment sales shall be as reported by the Association of Equipment
Manufacturers (or other replacement organization selected by Case, hereinafter
“AEM”).

2.5
Case Regional Market Share: a percentage figure calculated by taking the number
of units of new Case brand equipment for a given Product Line or Product Line
grouping, sold by Case dealers in a regional sales area (a multi-state area
determined by Case in its sole discretion) during a designated time period
determined by Case, divided by the total industry volume of all comparable new
units of equipment (including Case and competitive units) sold in that same
regional sales area during that same time period. Total industry volume of new
equipment sales shall be as reported by AEM.

2.6
Customer(s): an end-user that purchases, leases or rents Products from an
authorized dealer or Case for its own use and not for resale.

2.7
Dealer Claims: Dealer’s claims to Case for Warranty Service, Other Required
Service, or any retail promotional or sales incentive, including but not limited
to refunds, credits, rebates, incentives, allowances, discounts, or payments
under any Case program.

2.8
Dealer Location(s): Dealer’s Primary Location and Branch Locations, if any,
authorized by Case for the sale, rental, lease and service of Equipment and/or
Parts.

1
US 5360r5




--------------------------------------------------------------------------------





2.9
Dealer Market Share: a percentage figure for measuring Dealer’s sales
performance calculated by taking the number of units of new Equipment, by
Product Line or Product Line grouping, sold by Dealer to Customers located
within Dealer’s Sales and Service Market (“SSM”) during a given time period as
determined by Case, divided by the total industry volume of all new units of
equipment of that same Product Line or Product Line grouping (including Case and
competitive units) sold within Dealer's SSM during that same period, as
determined and reported by AEM. For market share purposes, Dealer will only be
measured against the industry sales in a given county of Dealer’s SSM to the
extent of the percentage of that county assigned to Dealer.

2.10
DOG: refers to both the Dealer Operating Guide and Parts Policy Manual or any
equivalent or successor documents and amendments thereto issued by Case setting
forth for all dealers the various policies, procedures and operating standards
for doing business with Case.

2.11
Domestic: within the 50 states of the United States of America.

2.12
Equipment: whole good machinery and any related attachments designated on
Schedule B by Product Line and Licensed Trademark.

2.13
Licensed Trademarks: the Trademarks listed in Schedule B that Case authorizes
Dealer to use for the sole purpose of performing its obligations hereunder with
respect to Products.

2.14
Limited Warranty: the Warranty and Limitation of Liability agreement furnished
by Case with respect to any Product sold to Customers.

2.15
Other Required Service: service that Case, in its sole discretion, has deemed
necessary or desirable and in the best interests of Customers and the goodwill
associated with the Licensed Trademarks, including but not limited to, policy
service, campaign service, or field improvement program service.

2.16
Parts: proprietary replacement parts sold by Case for Equipment listed on
Schedule B (specifically not including replacement parts for Case equipment not
listed on Schedule B), together with all other common service or maintenance
items (for example, including but not limited to filters, hoses, lubricants,
etc.) and accessories which are offered for sale by Case to Dealer (either
directly from Case or from an authorized source of supply), which Case has
authorized to be identified with the Licensed Trademarks. Parts do not include
‘merchandise’ items such as clothing, toys, binders, gloves, etc.

2.17
Primary Location: the primary Dealer facility location specified in Schedule D.

2.18
Product(s): Equipment and Parts that Dealer is authorized to represent under
this Agreement.

2.19
Product Line: the categories of Products set forth in Schedule B.



2.20
Sales and Service Market (“ SSM”):


a market comprised of the total industry sales of all new Equipment (as



reported by AEM), including Case and competitive equipment, sold (including
first rentals or leases) within the geographic area designated in Schedule C.
2.21
Strategic Accounts: customer accounts typically referred to as “national
accounts,” “corporate accounts,” national or regional equipment rental
companies, or any customer designated by Case as such an account.

2.22
Trademarks: all words, slogans, designs, pictures, logotypes or other symbols,
including trademarks, service marks, trade dress, and trade names, regardless of
whether registration has been sought or obtained therefor, used to (a) identify,
distinguish or advertise the Products and services of Case or its Affiliates,
(b) identify Case as the source or licensor of Products and services, or (c)
identify the business of Case and its authorized dealers.

2.23
Warranty Service: service that is required for any Product (a) to ensure that
Case is in compliance with Case’s Limited Warranty obligations for such Product
and (b) to comply with any extended service or maintenance plan purchased for
that Product.

2.24
Will Call: a program whereby Case, in its sole discretion, may permit Dealer to
take delivery and possession of Products directly from a Will Call Provider or
Case, in lieu of such Products being transported to Dealer at Dealer
Location(s). The procedures for the Will Call program will be as set forth in
the DOG.

2.25
Will Call Provider: a third-party engaged by Case to facilitate Dealer's pick-up
of Products at Case plant locations or port facilities under the terms of the
Will Call program.



2
US 5360r5




--------------------------------------------------------------------------------







3. Appointment
3.1
Scope of Appointment. Pursuant to the provisions of this Agreement, Case hereby
authorizes Dealer to market, promote, sell, lease or rent new Products and to
provide Warranty Service for Products to Customers solely from the authorized
Dealer Location(s) listed in Schedule D. The foregoing appointment is limited to
Products identified with the Licensed Trademarks on Schedule B. Dealer accepts
this appointment and agrees that the relationship between Dealer and Case shall
be governed by the terms and conditions of this Agreement as well as the
policies outlined in the DOG.

3.2
Incorporation of DOG. The DOG includes the standards of quality and performance
that Case seeks to have associated with its Trademarks and is hereby
incorporated by reference into this Agreement. It is expressly understood and
agreed that Case reserves the right to modify the DOG unilaterally to reflect
reasonable standards of quality and performance so long as such standards do not
conflict with the terms of this Agreement.

3.3
Material Inducement. Section 3.2 is a material inducement upon which Case relied
in entering into this Agreement with Dealer, the breach or unenforceability of
which represents a failure of consideration entitling Case to void this
Agreement in its entirety.





4. Owner and Management Requirements
4.1
Dealer Representations and Warranties. The appointment of Dealer is made in
reliance on Dealer’s representation and warranty that the information set forth
in any dealer application provided to Case as well as in Schedule A regarding
Dealer’s legal name, ownership (if corporation, as listed in a Stock Ownership
Certificate), management personnel, business structure, and state of residence
or organization is accurate and complete. Dealer also represents and warrants
that entering into this Agreement does not violate any other contract or
agreement to which Dealer is a party and that any person signing this Agreement
on behalf of Dealer has the authority to do so. Any breach of any of the
foregoing representations and warranties represents a failure of consideration
entitling Case to void this Agreement in its entirety.

4.2
Personal Services Nature of Agreement. Dealer ownership and management are
important to the successful working relationship between the Parties. Case has
chosen to contract with the present ownership and management of Dealer, and the
Parties acknowledge that this Agreement represents a personal services
relationship, and that any change to the ownership, management or business
structure of Dealer could seriously and adversely impact such relationship. As
such, Case may refuse to appoint as an authorized dealer any purchaser or
prospective purchaser of any of the shares or assets of Dealer.

4.3
Changes in Dealer Form and Control. Except as otherwise stated in Section 4.4,
Dealer shall provide Case with sixty (60) days’ prior written notice of Dealer’s
intention to change it: (a) legal form or entity; or (b) control, ownership or
management. Prior to consummating any such change, Dealer must obtain Case’s
written consent, which shall be in Case’s sole discretion. A “change in control,
ownership or management” shall mean one or more of the following events: (i) if
Dealer is an individual proprietor, withdrawal of that individual proprietor
from the operation or control of Dealer; (ii) if Dealer is a partnership or
limited liability company, any addition to or subtraction from the partners or
members involved; (iii) if Dealer is a corporation, any change in the beneficial
ownership of any of Dealer’s shares or the voting rights associated therewith;
(iv) any sale of all or substantially all of Dealer’s assets; (v) any change in
the composition of Dealer’s management as set forth on Schedule A; or (vi) any
event, including entering into an agreement, that substantially affects,
directly or indirectly, the operation or control of Dealer’s business.

4.4
Death or Incapacity of Dealer Principals. In the event of the death or
incapacity of any person listed in Schedule A or in the Stock Ownership
Certificate (“Dealer Principal(s)”), Dealer shall provide Case: (a) notice of
such occurrence within thirty (30) days; and (b) within ninety (90) days of such
occurrence, an ownership or management succession plan for the replacement of
such deceased or incapacitated Dealer Principal(s), if Dealer proposes to
continue operation under this Agreement. Case retains sole discretion whether to
approve Dealer’s proposed succession plan or terminate the Agreement.

4.5
Ancillary Documents. Dealer will execute such agreements or other documents as
Case in its sole discretion may deem necessary to preserve Case's rights under
this Agreement in response to (a) any change or



3
US 5360r5






--------------------------------------------------------------------------------





proposed change in Dealer's legal form or entity, (b) any change in Dealer’s
control, ownership, or management, or (c) death or incapacity of any Dealer
Principal.




5. Products
5.1
Authorized Products.

(a)    The Products which Dealer is authorized to purchase from Case for retail
sale, lease or rental are those Product Lines listed on Schedule B that Case has
authorized to be identified with the Licensed Trademarks listed on Schedule B.
(b)
Upon sixty (60) days’ written notice to Dealer, Case in its sole discretion may
amend Schedule B to

i) add a Product Line(s), ii) remove a Product Line if Case is withdrawing such
Product Line from the Domestic market, or iii) add or remove any Licensed
Trademark(s).
(c)    In the event Dealer is not meeting its obligations under this Agreement
with respect to a particular Product Line or specific Equipment in a Product
Line, Case in its sole discretion may remove such Product Line or Equipment from
Schedule B with sixty (60) days’ written notice to Dealer. Dealer thereafter
will no longer be authorized to sell or perform Warranty Service for such
Products, and Case will repurchase such new Equipment from Dealer as provided in
Section 29.1(a).
(d)    This Agreement does not give Dealer the right to, and under the terms of
this Agreement Dealer may not, purchase, market, promote, sell, lease or rent
any other new (i.e. not previously sold) CNH Industrial America LLC products
that are not listed on Schedule B or are not authorized to be identified with
the Licensed Trademarks listed on Schedule B.
5.2
Dealer Obligation to Support New Equipment Models. Case may introduce new models
of Equipment for Product Lines that Dealer is authorized to sell on Schedule B.
In order to provide service to Customers for such Equipment, Dealer shall
support such new models by complying with Case-designated requirements for:

(a)    stocking all required Parts; (b) purchasing all required service tools;
and (c) attending sales and service training for such new models. Case has no
obligation to fill orders or ship such new models of Equipment to Dealer if
Dealer fails to fulfill the foregoing Parts, tools and training requirements.
5.3
Product Packaging and Labels. Dealer shall not modify or remove any warning
labels affixed to Products. Further, without Case’s prior written consent,
Dealer shall not modify any packaging or other labeling for Products.

5.4
Installation of Non-Standard Attachments or Accessories. Without prior written
approval from Case , Dealer shall not install or attach non-standard,
“self-designed,” or “one-off” attachments or accessories to Equipment. Such
non-standard, “self-designed,” or “one-off” attachments or accessories are those
that are not manufactured and sold by established equipment manufacturers for
the application and purpose for which they are being used. Dealers that install
standard attachments or accessories from established equipment manufacturers
shall ensure that the Equipment can properly and safely operate with such
attachment or accessory.

5.5
Prohibited Modifications to Product. Dealer shall not perform any of the
following actions: (a) modify Equipment without Case’s prior written consent;
(b) install upon Equipment any attachment, accessory or equipment that is beyond
the rated capacity of that Equipment as stated in the Operator’s Manual
furnished with the Equipment or as otherwise instructed by Case; or (c) perform
any adjustment or assembly procedures to Equipment not recommended by or in
contravention of the Operator’s Manual, Service Manual or other Case
instruction.





6. Sales & Service Market
6.1
Assignment of SSM. The SSM assigned to Dealer is set forth in Schedule C. The
Dealer’s SSM may vary by Equipment or Product Line. Case’s assignment to Dealer
of an SSM is for the purpose of: (a) focusing Dealer’s sales, marketing, and
product support efforts; (b) measuring Dealer Market Share performance; and

(c) maximizing the goodwill associated with Products and Licensed Trademarks.
Dealer Market Share shall be measured only within Dealer’s SSM. Upon sixty (60)
days’ written notice to Dealer, Case in its sole discretion may amend Schedule C
to add to, subtract from, or otherwise modify Dealer’s SSM.


4
US 5360r5






--------------------------------------------------------------------------------





6.2
No Obligation to Support Sales Outside SSM. To the extent Case decides to offer
marketing programs, retail sales incentives, or other promotions, it shall have
no obligation to do so for Dealer’s sales or marketing activities outside of
Dealer’s SSM.

6.3
Sales & Service Fee. Case may assess Dealer a sales and service fee for sales of
new Equipment by Dealer that are registered in a county outside of Dealer’s SSM.
The amount of such fee, the operative regulations and policies, and the
Equipment to which it applies are published in the DOG, and may be amended by
Case in its sole discretion. Case reserves the right not to assess a sales and
service fee against other dealers for their sales to Customers within Dealer’s
SSM, if Dealer is failing to meet the market share obligations contained in
Section 9.1(a).

6.4
SSM Non-Exclusive. Dealer’s SSM is non-exclusive. Without incurring any
liability to Dealer, Case may determine the number and locations of authorized
dealers necessary for adequate sales and service representation of Products
within any geographic area, or within the designated SSM. Nothing in this
Agreement shall be construed as requiring Dealer's consent to the establishment
of new or additional dealer representation for Products in Dealer’s SSM or
elsewhere.





7. Dealer Financial Requirements
7.1
Wholesale Line of Credit. Dealer shall establish and at all times maintain an
unrestricted wholesale line of credit for the purchase and stocking of new
Products in an amount acceptable to Case in order to meet Dealer’s inventory and
sales obligations hereunder. If within any six (6)-month period, Dealer’s
primary wholesale line of credit is cumulatively reduced by twenty percent (20%)
or more and such reduction is not for valid business reasons, said line of
credit shall be deemed unacceptable to Case.

7.2
Adjusted Debt to Tangible Net Worth Ratio. Dealer hereby covenants and agrees
that it will maintain an Adjusted Debt to Tangible Net Worth Ratio of not more
than four to one (4.0:1.0). Unless specifically approved in advance in writing
by Case, Dealer will not make any acquisitions or initiate new business
activities if Dealer’s Adjusted Debt to Tangible Net Worth Ratio exceeds four to
one (4.0:1.0) or if such ratio would increase beyond four to one (4.0:1.0) as a
result of such actions. This ratio shall be calculated using the consolidated
balance sheets and income statements of Dealer (and of Dealer’s related entities
and affiliates, if Case so elects). All such balance sheets and income
statements must be prepared in accordance with Generally Accepted Accounting
Principles (“GAAP”). For purposes of calculating this ratio, the following
definitions will apply:

(a)    “Adjusted Debt to Tangible Net Worth Ratio” means the ratio of Debt minus
Subordinated Debt to Tangible Net Worth plus Subordinated Debt.
(b)    “Debt” shall mean the aggregate amount of the Dealer’s items properly
shown as liabilities on its balance sheet, determined in accordance with GAAP;
(c)    “Subordinated Debt” shall mean Debt that is expressly subordinated to CNH
Industrial Capital America LLC in writing acceptable to CNH Industrial Capital
America LLC;
(d)    “Net Worth” shall mean the aggregate amount of the items properly shown
as assets on Dealer’s balance sheet minus the aggregate amount of the items
properly shown as liabilities on Dealer’s balance sheet, determined in
accordance with GAAP;
(e)    “Tangible Net Worth” shall mean Net Worth, plus an amount equal to 70% of
the amount reflected on Dealer’s balance sheet as a LIFO reserve, minus the
aggregate amount of the items properly shown as the following types of assets on
Dealer’s balance sheet determined in accordance with GAAP:
(i)    goodwill, patents, non-competes, copyrights, mailing lists, trade names,
trademarks, servicing rights, organizational costs, and other like assets
properly classified as intangibles; and
(ii)    receivables, loans and other amount due from any shareholder, director
or officer of the Dealer, and receivables, loans and other amounts due from any
other related or affiliated party of the Dealer.






5
US 5360r5




--------------------------------------------------------------------------------





7.3
Working Capital Requirements. Dealer shall maintain net working capital in
amounts necessary for Dealer to comply with its obligations under this
Agreement.





8. Dealer Inventory and Display Responsibilities
8.1
Equipment Stocking Requirements. Dealer shall order, maintain in inventory and
prominently display, at all Dealer Locations unless otherwise excepted in
writing by Case, representative models of each type of new Equipment Dealer is
authorized to sell as set forth in Schedule B, at the level deemed necessary by
Case to meet Dealer’s Equipment sales obligations in accordance with Dealer’s
Business Plan provided pursuant to Section 13 of this Agreement.

8.2
Parts Stocking Requirements. For the purpose of providing prompt Customer
support, Dealer agrees to order and maintain in inventory all Parts at the level
deemed necessary by Case to meet Dealer’s Parts sales obligations in accordance
with Dealer’s Business Plan provided pursuant to Section 13 of this Agreement.
Dealer must provide a retail display area for Parts acceptable to Case.

8.3
Licensed Trademark Use. At any Dealer Location and in all advertising for such
Dealer Locations, Dealer shall not use or display the Licensed Trademarks in any
way that might cause confusion with, or dilute the distinctive quality of, the
Licensed Trademarks, or in any way that violates any Case trademark guidelines.
In furtherance of this provision, if Dealer represents non-Case products, Dealer
shall at any such location: (a) maintain internal and external display areas for
new Products separate from non-Case products; (b) display new Products in the
most visible and desirable position and in an area of greater size or space than
the area used to display non-Case products.





9. Dealer Sales Responsibilities
9.1
Sales Responsibilities. Dealer is solely responsible for developing its own plan
for marketing and selling Products, and shall fulfill its sales obligations in
several ways, including but not limited to the following:

(a)
Equipment Market Share. Dealer shall aggressively promote and sell new Equipment
to attain within Dealer’s SSM for all Equipment designated on Schedule B, a
Dealer Market Share that is equal to at least 90% of either, in Case’s sole
discretion, the Case National Dealer Market Share or the Case Regional Market
Share. In evaluating Dealer’s market share performance, Case, in its sole
discretion, may (i) group Product Lines and/or (ii) evaluate Dealer’s
performance on a per Dealer Location basis.

(b)
Parts Sales Objectives. Dealer shall aggressively promote and sell all Parts
offered by Case.

(c)
Advertising and Promotion. Dealer shall conduct aggressive advertising and sales
promotion activities, including but not limited to open houses, field days,
product demonstrations, radio and/or television advertising, print advertising,
trade shows and community events. Dealer shall appropriately display and
distribute current Product sales literature, brochures and advertisements at its
Dealer Locations, and shall also maintain a dealer website that prominently
displays new Products. Dealer’s use of Licensed Trademarks and its display of
Products on Dealer’s website shall be subject to Case’s approval. Upon Case’s
request, Dealer shall participate in national or regional sales promotion and
advertising programs as Case may periodically conduct.

(d)
Sales Staff. Dealer shall employ a sufficient number of properly trained
Product-dedicated sales personnel based on the industry potential in Dealer’s
SSM and as required by Case to call on all potential customers within the SSM.
Such sales personnel shall attend Case’s sales training sessions as required in
the DOG.

(e)
Extended Service Plans. Dealer shall promote and sell extended service and
maintenance plans.

(f)
Customer Surveys. Case from time to time may conduct surveys (by use of
questionnaires or otherwise) of Dealer’s Customers to determine the satisfaction
of those Customers with the sales, leasing, rental and service efforts of
Dealer. Case may use the results of these surveys in assessing Dealer's
performance under this Agreement.

(g)
Other Performance Standards. Dealer shall meet such other sales performance
standards or best business practices as may be established by Case in the DOG.



6
US 5360r5






--------------------------------------------------------------------------------





9.2
Dealer Resource Commitment and Exclusivity. The Parties mutually recognize that
one of the purposes of this Agreement is to assure that Dealer focuses its
resources and efforts on the sale of new Products and the performance of its
obligations under this Agreement. Therefore, Dealer agrees that:

(a)
If Dealer undertakes or engages in another business activity at a Dealer
Location(s) separate from its representation of new Products pursuant to this
Agreement, which activity involves a considerable commitment of Dealer’s effort
and resources, Dealer agrees to make such separation of the personnel,
facilities, capital (including, but not limited to, appropriate wholesale credit
lines, sufficient working capital, sufficient equity) and other resources
devoted to that business as is satisfactory to Case, provided that Case
specifies in writing the separation of personnel, facilities and capital
resources that are required. Case shall provide Dealer with twenty-four (24)
months’ prior written notice for Dealer to complete any required separation of
facilities.

(b)
Dealer shall refrain from marketing, selling (at retail or wholesale) or
entering into any agreement to do same, at any Dealer Location, any product
competitive with Products, including without limitation product which may not
compete with Case Products as of the date of this Agreement but which become
competitive in the future, due to the offering of new products by Case (whether
as a result of new product development, acquisition, or otherwise). Within
twenty-four (24) months of signing this Agreement, Dealer shall terminate any
existing agreement to represent any competitive line of product. Unless
otherwise mutually agreed to by Dealer and Case, Dealer shall have eighteen (18)
months within which to phase out its representation of competitive products
after Case’s development or acquisition of new product offerings that would
compete with those existing competitive lines.

9.3
Sales Reporting. Dealer shall report all new Equipment retail sales to Case, and
shall provide true and accurate information on such sales as required by Case,
including but not limited to registering the location of such Equipment sales
and the end-use designation in compliance with Case guidelines.





10. Dealer Service Responsibilities
10.1
Warranty Service and Other Required Service. Dealer shall provide Warranty
Service for any Product, regardless of whether Dealer sold that specific
Product; provided, however, Dealer may not provide Warranty Service for any Case
(or other CNH Industrial America LLC) products not listed on Schedule B. Dealer
also shall provide Other Required Service as directed by Case in its sole
discretion. Dealer shall provide Warranty Service and Other Required Service in
a prompt, professional and courteous manner, and shall fulfill these
responsibilities in several ways, including but not limited to the following:

(a)
Service Technicians. Dealer shall employ at all times a sufficient number of
trained and fully certified service technicians based on industry sales in
Dealer’s SSM. Dealer must have service technicians at each Dealer Location who
are trained and fully certified to service each type of Equipment listed on
Schedule B, and Dealer’s service technicians must attend Case service training
sessions as required by Case in the DOG.

(b)
Service Tools and Manuals. Dealer shall maintain, or have access to, at each
Dealer Location all special service tools, electronic diagnostic tools or
websites, electronic parts catalogs, service manuals, parts manuals and
operator’s manuals required by Case to service the Equipment listed in Schedule
B. Dealer may comply with the service tool requirements by subscribing to any
Case tool rental program.

(c)
Service Standards. Dealer shall perform Warranty Service and/or Other Required
Service in a timely manner and in strict compliance with the DOG and any service
bulletins or other instructions issued by Case. Dealer shall give priority to
performing such Warranty Service or Other Required Service before general
maintenance if a Customer’s Product is not operable.

(d)
Use of Case-Sourced Parts. Except as otherwise instructed by Case in writing,
Dealer shall use only Parts obtained from Case or Case’s authorized sources of
supply in performing Warranty Service or Other Required Service.







7
US 5360r5




--------------------------------------------------------------------------------





(e)
Certification Standards. Dealer shall meet or exceed Case’s service
certification standards including pre-delivery, delivery and after-delivery
requirements for all Products, as defined by Case in the DOG.

(f)
Compliance with Service Policies. Dealer shall abide by all Case policies and
procedures contained in the DOG when performing Warranty Service and Other
Required Service or when submitting Dealer Claims, including creating and
retaining all supporting documentation for such claims.

10.2
Strategic Account Service. Dealer shall provide Warranty Service and/or Other
Required Service for any Product sold by Case to Strategic Accounts, as well as
for any Product sold or donated to charitable, educational or governmental
entities.





11. Dealer Pre-Delivery and Post-Delivery Responsibilities
11.1
Product Setup. To ensure the proper operation of Products, before delivery of
Products to a Customer Dealer shall perform the inspections, adjustments,
conditioning, installations or servicing of such Products in accordance with
instructions and procedures provided by Case.

11.2
Product Literature. Dealer shall deliver to each Customer of a Product the
appropriate current publications and forms for owners covering operation,
maintenance, warranty and other matters as determined by Case.

11.3
Customer Instruction. At the time of delivery, Dealer shall instruct each
Customer of a Product in the safe use, proper operation and required maintenance
of that Product. Such instruction shall include, at a minimum:

(a)    reference to the operators manual and decals identifying hazards and how
to avoid them, (b) identification of the safety features and functions of the
Equipment, and (c) demonstration of such features and functions.
11.4
Accident Reporting. Dealer shall promptly notify Case, pursuant to guidelines
contained in the DOG, of any reports of accidents or injuries involving Products
of which Dealer becomes aware, as well as any information concerning the
existence of any significant Product failure or malfunction.

11.5
Post-Delivery Services. Dealer shall perform all required post-delivery
inspections and adjustments to Products as prescribed by instructions and
procedures provided by Case from time to time or as stated in the DOG.





12. Facility Requirements and Dealer Locations
12.1
Facility Requirements. Dealer shall establish and maintain at each authorized
Dealer Location listed on Schedule D a facility to sell, service, display and
store Products in accordance with facility standards contained in the DOG.

12.2
Unauthorized Locations. Without Case’s prior written consent, Dealer shall not
at any location other than those listed in Schedule D, directly or indirectly:
(a) advertise or represent itself as an authorized dealer of Case Products; (b)
use the Licensed Trademarks or any other Trademarks; (c) store, stock or display
Products; (d) sell, advertise or market any Products; or (e) provide Warranty
Service and/or Other Required Service.

12.3
Closure and Relocation. Without Case’s prior written consent, Dealer may not
close or relocate any Dealer Location listed on Schedule D. Dealer shall seek
Case’s consent for the closure or relocation of a Dealer Location at least sixty
(60) days prior to the proposed closure or relocation. Should Case give its
consent, Case, in its sole discretion, may modify or reassign the SSM associated
with the relocated or closed Dealer Location. Dealer acknowledges and agrees
that any consent granted by Case for the closure of a Dealer Location shall not
initiate the inventory repurchase obligations set forth in Section 29.

12.4
Brand Identification. Dealer shall: (a) display a primary identification sign
(flag mast or monument) and comply with dealer identity standards as specified
in the DOG for each Dealer Location listed on Schedule D; and (b) comply with
Case’s vehicle identity standards as set forth in the DOG.

12.5
Trademark Display. Dealer’s use of Trademarks or Licensed Trademarks at any
Dealer Location, including but not limited to signs, banners or displays, shall
be subject to Case approval. Any such use not approved by Case must be removed
immediately by Dealer.









8
US 5360r5






--------------------------------------------------------------------------------







13. Business Plan
13.1
Business Plan Requirements. Annually, or as otherwise requested by Case, Dealer
shall complete and make available for review by Case a written plan for the
subsequent fiscal year (or additional years if requested by Case) that shall
contain the information and objectives required by Case for a business plan
(“Business Plan”), which may include but not be limited to the following:

(a)
Equipment inventory stocking and sales objectives to maximize Dealer’s Equipment
sales in its SSM, but at a minimum to obtain Dealer Market Share requirements
stated in Section 9.1(a), including action plans for obtaining such objectives;

(b)
Parts inventory stocking plan and sales objectives to maximize Dealer’s Parts
sales;

(c)
training plans for Dealer sales and service personnel, including Case provided
training;

(d)
advertising, promotional and marketing plans and budgets;

(e)
action plans for Dealer’s possible expansion or upgrading of its current
facilities, or for the proposed addition of new facilities; and

(f)
any additional information required by Case as set forth in the DOG.

13.2
Business Plan Acceptance. Dealer agrees that providing a Business Plan
reasonably acceptable to Case is a requirement for Dealer to effectively promote
and sell Products under this Agreement. Case may conduct periodic reviews of
Dealer’s performance against its approved Business Plan, and during such reviews
Dealer agrees to make available all Dealer’s records and employees which would
contribute to the overall value of these reviews.



14. Insurance and Taxes
14.1
Insurance Coverage. Dealer shall maintain an occurrence-based policy of
Comprehensive General Liability insurance (including Products and Property
Damage Liability) with a maximum per occurrence deductible of

$50,000; a minimum liability limit of $5,000,000 per occurrence for personal
injury claims; and a minimum liability limit of $500,000 per occurrence for
property damage claims. If Dealer is self-insured, the per occurrence deductible
maximum is not applicable. Case may modify the deductible and policy limit
amounts as set forth in the DOG. Any annual aggregate liability limits under
such policies shall not be less than
$5,000,000. Upon request, Dealer shall furnish to Case certificates of such
insurance, which shall provide for at least thirty (30) days’ prior written
notice to Case of an increase in deductible amounts or the cancellation, lapse,
or expiration of said policy.
14.2
Payment of Taxes. Dealer shall pay all license fees, sales, use, personal
property, and excise taxes, duties, and any other fees, assessments or taxes
which may be assessed or levied by any governmental authority against any
Products which are shipped to, or are in the possession of, Dealer.

14.3
Dealer Tax Representations. By submitting an order to Case for the purchase of
any Product, Dealer represents and warrants that (a) such Products are being
purchased for resale, lease or rent to Customers in the ordinary course of
Dealer's business, and (b) Dealer has complied and will comply with all
requirements for collection and payment of applicable sales, use and similar
taxes. Upon request, Dealer shall provide evidence satisfactory to Case of
Dealer’s compliance with the foregoing representations and warranties.



15. Warranty
15.1
Warranty Obligations. Case’s warranties covering Products are as set forth in
the Limited Warranty furnished by Case with respect to such Products. The
performance and administration of the warranties so extended, and the
reimbursement to Dealer for Warranty Service performed on Products, are as set
forth herein and in the DOG in effect at the time warranty work is performed.
The Parties shall promptly fulfill their respective warranty obligations as set
forth in the Limited Warranty and DOG.

15.2
Dealer Obligations Upon Sale. At the time of any retail sale of Products
pursuant to this Agreement, Dealer shall (a) deliver to and review with the
Customer Case’s Limited Warranty for such Products in force at the time of such
sale, (b) have the Customer complete the operator’s manual/warranty receipt
verification section of the Limited Warranty, (c) obtain the Customer’s
signature on the Limited Warranty and (d) submit the signed Limited Warranty to
Case within ten (10) days of the sales transaction. Case reserves the right not
to



9
US 5360r5




--------------------------------------------------------------------------------





reimburse Dealer for Warranty Service claims should Dealer fail to timely submit
to Case the signed Limited Warranty.
15.3
No Other Warranty Provisions. Dealer is not authorized to assume or purport to
assume for Case any additional obligations or liabilities in connection with the
sale, lease, rental or service of Products covered by this Agreement, and Dealer
shall not do so. Case shall not be liable nor shall it defend, indemnify or in
any way be obligated to assist Dealer in defense of any notice, claim, or
lawsuit alleging the existence of a warranty beyond the terms and conditions of
Case’s Limited Warranty for any Product.

15.4
Disclaimer of Other Warranties. Dealer agrees and acknowledges that, except for
the warranty extended to Customers under Case’s Limited Warranty, and to the
extent allowed by law, Case makes no other representations or warranties,
express or implied (including implied warranties of merchantability and fitness
for a particular purpose) to Dealer or any Customer with respect to Products.

15.5
Non-Case Equipment and Service. If Dealer installs on or attaches to a Product
any non-Case equipment, attachment, accessory or part, Dealer shall advise
Customer in writing that the non-Case equipment, attachment, accessory or part
is not covered by the Limited Warranty. If Dealer sells any service contract not
provided by Case or its Affiliates in conjunction with the sale of Equipment,
Dealer will disclose to Customer the identity of the service contract provider
and will further advise that Case has no responsibility to fulfill the
obligations of such service contract.

15.6
Actions Voiding Limited Warranty. Dealer acknowledges and agrees that any breach
of Sections 5.4 or 5.5 may result in Case voiding the Limited Warranty for
Products in its sole discretion, and Dealer must so advise its Customer in
writing to whom such Product has been sold. In such a case where Case elects to
void the Limited Warranty, as between Dealer and Case, Dealer shall be solely
responsible for any Warranty Service claims relating to such Product.

15.7
Use of Unauthorized Parts. In the event Dealer breaches Section 10.1(d), Case in
its sole discretion may (a) refuse to reimburse Dealer for such Warranty Service
and/or Other Required Service, (b) void Case’s Limited Warranty for such
Products, and/or (c) hold Dealer solely responsible for all Warranty Service
relating to such Products.





16. Records and Inspections
16.1
Financial Statements. Dealer shall submit to Case, within ninety (90) days after
the end of Dealer’s fiscal year, audited (or where audited are not available
then certified) balance sheets and financial statements for that year.

16.2
Supplemental Financial Records. Dealer shall submit monthly financial statements
to Case in the manner directed by Case. Case reserves the right to request at
any time personal financial statements from the Dealer Principal(s) or
guarantor(s) of Dealer and Dealer shall supply such statements within thirty
(30) days.

16.3
Sales Reports. Dealer shall maintain and provide to Case upon request current
reports of Equipment or Parts sales, owner registration, inventory, service and
warranty reports, as well as such other reports as may be requested by Case.

16.4
Inspections. Dealer shall permit Case or its authorized representatives during
normal business hours to (a) enter and inspect all Dealer Locations, (b) examine
Dealer’s Product inventory, (c) test Equipment in Dealer’s possession, custody
or control, (d) examine and audit Dealer’s books and records and all supporting
data of Dealer’s business, and (e) make copies of any such records or accounts.

16.5
Records Retention. Dealer shall maintain for at least two (2) years all original
records and documents relating to Dealer Claims submitted to or paid by Case.

16.6
Chargeback for Improper or Unsubstantiated Claims. Dealer’s submission of
unsubstantiated Dealer Claims or Dealer Claims not in compliance with the
requirements of the DOG will result in a chargeback to Dealer for such claims,
including interest at the then current prime rate. If Dealer refuses to permit
an audit, fails to maintain a substantial amount of the required records, or
intentionally submits false or fraudulent Dealer Claims, the chargeback will
include all amounts paid on Dealer Claims for the prior two (2) years, including
any dealer settlement allowances, plus interest at the then current prime rate.
This remedy is in addition to those available to Case for breach of this
Agreement, including but not limited to termination of this Agreement.



10
US 5360r5




--------------------------------------------------------------------------------





17. Computer Business System
17.1
Dealer Management System Requirements. Dealer shall install and maintain in good
working order at each Dealer Location: (a) a computerized dealer management
system (“DMS”) satisfactory to Case that maintains the current Case-to-DMS
interfaces and functions to communicate and conduct business with Case’s
computer applications and systems (the “System”); (b) a Dealer-to-Case network
connection that meets or exceeds Case specified Dealer-to-Case connectivity
requirements; and (c) all necessary hardware and software to maintain
compatibility with the System.

17.2
Case Applications. Dealer shall subscribe to, install and maintain required
software applications as communicated to Dealer by Case or as set forth in the
DOG, including (but not limited to) the Electronic Parts Catalog applications.

17.3
Operating Costs. Dealer shall pay all costs, including taxes, for the DMS, the
Dealer-to-Case network connection, and any monthly access charges for use of the
System.

17.4
Confidentiality. Dealer shall keep confidential any information and data
contained in the System, and shall not use the System or any information or data
derived from the System for purposes unrelated to Dealer’s performance of its
obligations under this Agreement.

17.5
Disclaimer of Liability. Case shall not be responsible or liable for any
defects, problems or resulting damages incurred by Dealer from the operation and
use of the DMS, the Dealer-to-Case network connection, or the System.



18. Marketing & Promotional Support
18.1
Marketing Assistance. To assist Dealer in its marketing and promotional efforts,
Case will develop the following marketing and promotional materials: (a)
training and videos of Product features, operations, demonstrations and
competitive comparisons; (b) Product sales literature and brochures; (c) Product
and promotional posters, banners and point of sale materials; (d) print and
media copy for advertisements in newspapers, magazines, and trade publications;
and (e) radio and television advertising scripts. Case may also make cooperative
advertising funds available to Dealers, in its sole discretion.

18.2
Communications to Dealer. Dealer expressly consents to the receipt of
unsolicited commercial faxes, emails, text messages, instant messages or other
form of electronic communication, from Case, its Affiliates, or other
Case-designated sender.

18.3
Products and Services Provided by Case. From time to time, Case will provide
Dealer with certain products and services necessary for Dealer to market, sell
and service Products. Dealer agrees that Case, in its discretion, may charge
Dealer for any such products or services so provided.

18.4
Dealer Knowledge of SSM. Case expects Dealer to know and understand its market
area and the promotional activities that would best be used to market Products
within Dealer’s SSM. As such, it is Dealer’s responsibility to determine which
marketing and promotional materials to use in its marketing efforts to meet its
sales responsibilities under this Agreement.



19. Orders, Delivery and Passage of Title
19.1
Purchase Orders. Dealer may seek to purchase Products from Case under this
Agreement by submitting purchase orders through Case’s System in accordance with
instructions provided by Case. Case may specify in writing the minimum quantity
of a given Product that Dealer shall be obligated to order at one time as a
condition for filling such order, provided that such minimum quantity
requirements will be consistently imposed on Dealers.

19.2
Offer and Acceptance. Dealer’s transmission of an order for Products through
Case’s System will be a binding offer by Dealer to purchase the Products
ordered, unless Case rejects the order. Purchase orders submitted by Dealer
shall not be binding upon Case unless and until accepted in writing or
electronically by Case. All orders for Products may not be canceled by Dealer,
and shall be subject to Case’s then applicable conditions of sale.

19.3
Delivery Dates. Case shall endeavor to meet the delivery date specified in the
System, but shall have no liability for failing to timely fill or deliver any
order.



11
US 5360r5






--------------------------------------------------------------------------------





19.4
Product Allocation. Case shall have the right to allocate delivery of Dealer’s
Product orders based on their relative order or sales status as compared to
other pending orders.

19.5
Product Shipment. Case shall arrange delivery of Products to Dealer and Case
reserves the right to determine the method and routing for such delivery. Case
shall not be responsible for guaranteeing shipping rates or for delays in
shipment. Case, in its discretion, may permit Dealer to designate orders for
Will Call delivery pursuant to the terms of the DOG.

19.6
Risk of Loss / Passage of Title. Case’s release of Products to any carrier for
transportation to Dealer shall constitute delivery to Dealer for purposes of
passage of title, and Dealer shall bear all risk of loss or damage to Products
thereafter. For Will Call orders, risk of loss and passage of title shall be as
set forth in the DOG.

19.7
Equipment Transfer. The transfer of Equipment from Dealer to other authorized
dealers of Products shall be in accordance with Case’s transfer program
described in the DOG. Case shall have no liability as a result of any such
transfer.

19.8
Product Return Authorization. Dealer agrees that no Products delivered to it
hereunder are to be returned to Case without prior written authorization. Dealer
shall pay all transportation charges on any returned Products authorized by
Case, and Dealer is responsible for payment of all restocking charges stated in
the DOG.





20. Product Pricing and Payment
20.1
Prices. Unless otherwise authorized by Case, the price charged to Dealer for any
Product shall be the price in effect at the time the Product is invoiced to
Dealer.

20.2
Price Changes. Case reserves the right at any time to change its prices, terms,
discounts and any other pricing provision for Products.

20.3
Payment. Dealer shall pay Case for all Products immediately upon invoicing of
Products to Dealer. The terms and conditions of sale and payments for all
Products invoiced to Dealer shall be subject to Case’s applicable conditions of
sale and prices as published and modified from time to time by Case. Failure to
make payment in accordance with this provision may, in Case’s sole discretion,
result in Case revoking the sale and repossessing the Product without notice or
formality. Case reserves the right, without liability, to refuse to sell or
deliver Products to Dealer when in Case’s opinion Dealer’s financial condition
does not warrant or support further sales or deliveries.

20.4
Equipment Relocation. Case may request Dealer to transfer new Equipment to
another authorized dealer to accommodate such dealer’s sale to another Customer.
If Dealer refuses, Case, in its sole discretion, may decline to pay, on Dealer’s
behalf, the wholesale finance interest charges associated with that specific
Equipment, and may decline to make available to Dealer any retail sales programs
for such Equipment.

20.5
Application of Money and Credits. Any money or credits due and payable or
becoming due and payable from Case to Dealer may be applied in any order Case
may determine for the satisfaction, in full or in part, of any debts,
liabilities or obligations due and payable or becoming due and payable or owing
from Dealer to Case or its Affiliates.



21. Negative Covenants and Compliance
21.1
Domestic Sales Only. Without Case’s prior written approval, Dealer shall not
sell, lease or rent Products outside of the Domestic United States.

21.2
Retail Sales Only. Dealer shall sell Products only to retail Customers or to
other authorized dealers of Products. As such, except for sales to authorized
Case dealers, Dealer may not sell any Products at wholesale, including but not
limited to sales to jobbers, jockeys, or other unauthorized dealers.

21.3
No Deceptive or Unethical Practices. Dealer shall conduct business in a manner
that will reflect favorably at all times on Dealer, Case, Products, Licensed
Trademarks and other authorized dealers of Products. Dealer shall refrain from
business practices, advertisements, promotions and conduct that are unethical,
deceptive, misleading, fraudulent, confusing or would likely contravene any
voluntary or involuntary advertising standard or any law. Dealer shall not make,
directly or indirectly, any false or misleading statement or representation
concerning any Product, its source, condition, capabilities, price, or charges
for the Product’s distribution, delivery, taxes or other items.



12
US 5360r5






--------------------------------------------------------------------------------





21.4
No Internet Sales. Dealer may not consummate sales of new Products on or through
an Internet website, including but not limited to an auction-type website,
except as otherwise authorized by Case.

21.5
Announcements. Dealer shall not publish public relation announcements that in
any way involve or mention Case without Case’s prior written consent.

21.6
Compliance with Federal, State and Local Laws. Dealer shall comply with all
applicable federal, state, and local laws and regulations governing Dealer’s
operations and its ordering, sales and service of Products, including without
limitation those laws or regulations concerning safety, emissions control and
customer service. Dealer shall obtain all governmental approvals, permits or
licenses required to do business in its SSM.

21.7
Compliance With Export Laws. Certain Products purchased by Dealer from Case may
be subject to United States export control laws. Dealer agrees that it is
responsible for knowing and complying with such laws. Diversion contrary to
United States law is prohibited.

21.8
Compliance with Fraud and Anti-Corruption Laws.

(a)
Dealer and its Dealer Principals represent that they have not been convicted of,
or pleaded guilty to, an offense involving fraud or corruption and that they are
not now listed by any government agency as debarred, suspended, or proposed for
suspension or debarment, or otherwise ineligible for any government bid or
procurement programs. Dealer agrees to promptly inform Case of any change in
this representation.

(b)
Dealer shall become familiar with and strictly comply with all applicable laws,
statutes, regulations and codes relating to anti-bribery and anti-corruption,
including but not limited to the United States Foreign Corrupt Practices Act and
similar anti-corruption or anti-bribery laws. Dealer shall promptly report to
Case any request or demand for any undue financial or other advantage of any
kind received by Dealer in connection with the performance of this Agreement.
Dealer warrants that it has no foreign public officials as direct or indirect
owners, officers or employees at the date of this Agreement, and shall
immediately notify Case in writing if a foreign public official becomes an
officer or employee of Dealer or acquires a direct or indirect interest in
Dealer.





22. Product Changes and Discontinuation
22.1
Product Changes and Improvements. Case may make changes or improvements at any
time in the specifications, construction, color and design of Products without
incurring any obligation to Dealer or Dealer’s Customers.

22.2
Product Discontinuation. Case reserves the right at any time, without liability
to Dealer, to discontinue the manufacture of any and all model(s), Equipment, or
Product Line(s) under the Licensed Trademarks covered by this Agreement.
Products shall be considered discontinued notwithstanding the fact that similar
or identical products continue to be manufactured or sold by CNH Industrial
America LLC or its Affiliates under Trademarks other than the Licensed
Trademarks or brands for which this Agreement grants Dealer certain Product
distribution rights. For any models, Equipment or Product Line(s) so
discontinued, Case shall not be required to offer Dealer the right to represent
a similar model, Equipment or Product Line(s), if any, marketed, manufactured or
sold by CNH Industrial America LLC or its Affiliates under Trademarks other than
the Licensed Trademarks or brand(s) listed on Schedule B.





23. Case Sales of Products
23.1 Direct Sales in Dealer’s SSM. Within Dealer’s SSM or elsewhere, Case
reserves the unrestricted right, without liability to Dealer, to directly sell,
rent or lease Products to any Customer, person or entity, including both at
wholesale or retail, and permit such Customer, person or entity to service
Products, including but not limited to the following: (a) governmental entities,
agencies, institutions or subdivisions thereof; (b) educational and charitable
institutions; (c) rental companies; and (d) accounts classified by Case as
Strategic Accounts or other similar designation.






13
US 5360r5






--------------------------------------------------------------------------------







24. Licensed Trademarks
24.1
Trademark License. Subject to and only in accordance with the terms and
conditions of this Agreement, Case grants Dealer the right and Dealer accepts
the obligation to make only Permitted Uses of the Licensed Trademarks set forth
in Section 24.2 and to refrain from engaging in Prohibited Uses of the Licensed
Trademarks set forth in Section 24.3. Dealer’s right to use the Licensed
Trademarks is limited to the Permitted Uses during the term of this Agreement.
Any unauthorized use of the Licensed Trademarks (including any of the Prohibited
Uses) shall constitute an infringement of Case’s rights to the Licensed
Trademarks in addition to a breach of this Agreement. In the event Dealer’s use
of Licensed Trademarks (even though a Permitted Use) is unacceptable to Case in
its sole discretion, Dealer must immediately cease such use of the Licensed
Trademark upon notice from Case.

24.2
Permitted Uses. Dealer shall and is permitted to: (a) use the Licensed
Trademarks to identify and advertise its business at Dealer Locations in
connection with the marketing, sale, distribution and service of Products under
the Licensed Trademarks; (b) use the Licensed Trademarks only in connection with
the marketing, sale, distribution and service of the Products for which Case has
authorized them to be used; (c) identify itself (and not Case) as the owner of
Dealer’s business in conjunction with any use of the Licensed Trademarks,
including the use thereof on leases, invoices, order forms, receipts, and
business stationery, as well as at such other locations and in the manner as
Case may designate in the DOG; and (d) use the Licensed Trademarks to identify
itself as an authorized dealer of Products.

24.3
Prohibited Uses. Dealer shall not: (a) use the Licensed Trademarks (or any other
Trademarks owned or licensed by Case or its Affiliates) as part of its corporate
or other legal name without the prior written consent of Case; (b) sublicense or
assign its right to use the Licensed Trademarks to any other person or entity;
(c) use the Licensed Trademarks to incur any obligation or indebtedness on
behalf of Case; (d) manufacture or purchase objects bearing Licensed Trademarks
or Trademarks from unlicensed sources or apply, or have applied, Licensed
Trademarks or Trademarks to objects that will be offered for sale or provided as
promotional items by Dealer or any third party, specifically including but not
limited to any clothing item (such as shirts, hats or other apparel), giftware,
toys or other sundry items; and (e) register, attempt to register, obtain any
ownership in, or otherwise use any Internet Registration (defined as any
website, domain name, URL, internet/World Wide Web presence or feature, social
media account designations, or other electronic communications portal) whose
domain name, URL or other electronic communications portal contains,
incorporates, or consists of the Licensed Trademarks or Trademarks without
Case’s express written consent, which may be withheld for any or no reason.

24.4
Unauthorized Internet Registrations. In the event that Dealer registers,
attempts to register, obtains any ownership in, or otherwise uses any Internet
Registration in violation of this Agreement, in addition to any rights Case may
have under this Agreement, Dealer hereby acknowledges and agrees that any such
Internet Registration, including any copyrights therein, shall be deemed to be
the property of Case. Dealer will assign, transfer or assist in the perfection
of any rights necessary to transfer said registration to Case with no
compensation to Dealer and at no additional cost to Case. In the event that a
court of competent jurisdiction determines that any ownership rights to any
Internet Registration are not automatically transferred to Case pursuant to this
Agreement, Dealer agrees to execute any documents deemed necessary by Case to
give effect to this provision. Case may condition approval of Dealer’s use of
any such Internet Registration on the transfer to Case of any and all ownership
rights therein, including any copyrights. In the event that this Agreement
expires or is terminated, Dealer shall not use or register a domain name that
includes, or in Case's sole discretion is confusingly similar to, a Licensed
Trademark or any other Trademark.

24.5
Notice of Trademark Claims. Dealer shall promptly notify Case of any suspected
unauthorized or infringing use of the Licensed Trademarks, any challenge to the
validity of the Licensed Trademarks, any challenge to Case’s ownership of the
Licensed Trademarks, any challenge to Case’s right to use and license others to
use such Licensed Trademarks, or any challenge to Dealer’s right to use the
Licensed Trademarks.

24.6
Validity of Licensed Trademarks. Dealer expressly understands and acknowledges
that the Licensed Trademarks are valid and serve to identify Products and those
authorized by Case to market, sell, distribute, and service Products. Dealer
shall not directly or indirectly contest, attack, oppose, attempt to cancel or





14
US 5360r5




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





otherwise challenge in any manner or in any forum, the validity of the Licensed
Trademarks or Case’s ownership of, or Case’s right to use or license others to
use, the Licensed Trademarks, either during or after the term of this Agreement.
24.7
Ownership of Licensed Trademarks and Goodwill. Dealer acknowledges the Licensed
Trademarks are exclusively owned by Case. Dealer’s use of the Licensed
Trademarks pursuant to this Agreement does not give Dealer any ownership
interest or other interest in or to the Licensed Trademarks. Dealer shall
execute any documents deemed necessary or useful by Case to obtain protection
for the Licensed Trademarks or to maintain their validity and enforceability.
Any and all goodwill arising from Dealer’s use of the Licensed Trademarks shall
inure solely and exclusively to the benefit of Case. Upon expiration or
termination of this Agreement, no monetary amount shall be attributable to any
goodwill associated with Dealer’s use of the Licensed Trademarks or the sale and
service of Products.

24.8
Nonexclusive License. This Agreement grants Dealer only a nonexclusive right and
license to use the Licensed Trademarks. Case has and retains the rights to use
the Licensed Trademarks itself in connection with selling Products and services
and to grant other licenses for the Licensed Trademarks and for Trademarks.

24.9
Discontinuation and Substitution of Licensed Trademarks. Case reserves the right
in its sole discretion to discontinue any Licensed Trademark and to substitute
or add different Licensed Trademarks for use in identifying Products or the
dealers authorized to sell or service Products. Dealer shall implement promptly
any such substitution or addition of new Licensed Trademarks.

24.10
Copyrights. Dealer shall not copy any aspect or portion of Case's website or
other electronically stored information or printed documents or publications
without the express prior written consent of Case.





25. Authorized Software
25.1
Software License. Dealer acknowledges that certain Products contain imbedded
computer software and related technology (collectively, “Authorized Software”)
in which Case owns or licenses copyrights and/or other intellectual property
rights. During the term of this Agreement, Case grants Dealer a
non-transferable, royalty-free license to use Authorized Software in object code
form only (“Software License”). The Software License is limited to the sale and
service of any Product containing Authorized Software only in the manner
authorized by Case in writing. Except as expressly authorized by this Agreement,
Dealer may not sublicense Authorized Software to any other entity nor assign its
Software License. This Agreement does not grant Dealer any right, title, or
interest in Authorized Software anywhere in the world except the Software
License granted herein. Dealer acknowledges that the use of any Product
containing Authorized Software may require a Software License from Case. Case
reserves the right to require all users of Products containing Authorized
Software to possess a valid license in the form prescribed by Case, and in such
case Dealer shall not transfer or permit the transfer or use of any Product
containing Authorized Software unless the transferee or user is subject to such
valid license. This Software License shall continue until it is terminated in
accordance with this Agreement, or for the useful life of the Product in which
Authorized Software is imbedded or of which Authorized Software is an integral
part, or for the useful life of Authorized Software, whichever is shorter.

25.2
Automatic Termination. The Software License shall automatically terminate upon
the occurrence of any of the following: (a) removal of Authorized Software from
the Product for which it was obtained or authorized,

(b) service by any unauthorized person, (c) use of Authorized Software on any
product other than that for which it was obtained or authorized, or (d) any
breach of this Software License by Dealer.




26. Company Information and Case IP
26.1
Company Information. Periodically, Case will provide Dealer with proprietary,
confidential information, technical knowledge and/or assistance, and other
materials that derive value from not being generally known in the industry
(“Company Information”) that are reasonably necessary for the distribution,
sale, promotion and service of Products. Case has sole discretion to determine
what information it provides to Dealer is Company Information. Dealer agrees
that Company Information remains the property of Case. Dealer must take
commercially reasonable measures, but in any event no less strict than the
measures Dealer uses with



15
US 5360r5






--------------------------------------------------------------------------------





its own confidential information, to maintain the confidentiality of Company
Information and to ensure that all Company Information is used only to sell and
service Products in accordance with this Agreement. Dealer may disclose Company
Information only to those of its employees who will need it and must take all
necessary measures to ensure that those persons do not reveal Company
Information to any third parties without the prior written authorization of
Case. Dealer shall be responsible and liable to Case for any breach of this
provision by its employees, agents or representatives.
26.2
Return of Company Information. Dealer acknowledges that Case provides Company
Information to Dealer for use by Dealer pursuant to this Agreement. Therefore,
upon expiration or termination of this Agreement for any reason, Dealer shall
immediately return to Case all Company Information in any form.

26.3
No Reverse Engineering. Dealer shall not engage in, cause to be engaged in, or
permit any reverse engineering of Authorized Software, Products, or component
parts thereof. “Reverse engineering” is defined as attempting through analysis
of Products or component parts thereof to determine their functionality and
thereby gain the ability to alter or reproduce that functionality.

26.4
Right to Use Case IP. Dealer shall use Case IP only in accordance with the
provisions of and for the purposes contemplated by this Agreement and in
accordance with any procedures that Case may establish for use of Case IP.





27. Term and Termination
27.1
Term of Agreement and Renewal. This Agreement shall commence on the Effective
Date and continue to the Expiration Date (“Term”). The Expiration Date of this
Agreement shall be extended for additional successive five (5) year periods
unless, at least ninety (90) days prior to the Expiration Date or the expiration
date of any subsequent extension period, either party notifies the other of its
intention not to extend. Upon such notification not to extend, this Agreement
shall expire on the Expiration Date or at the expiration date of any extension
period.

27.2
Replacement Agreement. In the event Case offers to all authorized dealers in the
state of Dealer’s Primary Location a new dealer agreement or an amendment to
this Agreement (“Replacement Agreement”), Case may terminate this Agreement at
any time by providing Dealer with at least one hundred eighty (180) days’ prior
written notice and shall furnish Dealer a copy of the Replacement Agreement with
such notice. Dealer’s return to Case of an executed Replacement Agreement shall
not give rise to any repurchase rights and obligations provided for in Section
29.

27.3
Breach.

(a)
Except where termination of the Agreement due to Dealer’s breach is allowed
immediately pursuant to Section 27.4, and except as stated in Sections 27.3(b)
and (c), in the event that either Dealer or Case fails to fulfill any of their
responsibilities under this Agreement, the other party may terminate this
Agreement by providing ninety (90) days’ written notice listing the reasons for
termination.

(b)
If Dealer breaches Section 7.2, Case may, in its sole discretion, terminate the
Agreement or remove authorized Dealer Locations from the Agreement upon ninety
(90) days’ advance written notice to Dealer. However, during this ninety
(90)-day period, Dealer may cure its breach of Section 7.2 by providing Case,
within sixty (60) days of Case’s notice to Dealer, a written plan to return to
compliance with Section 7.2 within twelve (12) months from the date of Case’s
notice. Thereafter, if Dealer fails to perform such submitted plan, Case may
terminate the Agreement with thirty (30) days’ written notice.

(c)
If Dealer is in breach of Section 9.1(a) Case may terminate Dealer for such
default only after providing Dealer with written notice and a twelve (12)-month
period within which Dealer may cure such default to Case’s sole satisfaction.

(d)
A breach by Dealer of any other written agreements between Dealer and Case or
its Affiliates, shall also be considered a breach under this Agreement
permitting termination of this Agreement. Termination for such breach shall be
pursuant to Section 27.3(a) unless the breach is of the type of conduct
enumerated in subsections 27.4(f), (h), (j), (k), (l), (n) or (o), in which case
Case may terminate this Agreement immediately.



16
US 5360r5




--------------------------------------------------------------------------------





(e)
As an additional or alternative remedy for any breach by Dealer of the
Agreement, Case, in its sole discretion and after providing Dealer with an
opportunity to cure said breach as provided in Sections 27.3(a), (b) or (c), may
amend Schedule D to remove authorization for the Dealer Location at which such
breach occurred. In such event, Dealer shall cease all activities related to the
display, stocking, sales and service of Products at such Dealer Location,
including the use of Licensed Trademarks, and Case will repurchase new Parts and
Signs located only at such Dealer Location as provided in Sections 29.1(b) and
(c).

27.4
Immediate Termination. Case may terminate this Agreement immediately upon the
occurrence of any of the following events:

(a)
Dealer Financial Defaults: (i) Dealer’s default in the payment when due of any
obligations to Case or any of its Affiliates, including but not limited to CNH
Industrial Capital America LLC (“CNH Capital”); (ii) Dealer’s default under any
chattel mortgage or other security agreement between Dealer and Case, any of its
Affiliates or any other lender or financing entity; or (iii) the refusal or
failure of Dealer upon demand to account to Case or any of its Affiliates for
the proceeds of the sale of Products for which Dealer is indebted to Case or
such Affiliates;

(b)
Loss of Wholesale Credit Line: (i) the termination (or suspension where such
suspension continues for more than sixty (60) calendar days), of any of Dealer’s
significant wholesale lines of credit for the purchase of new Products;

(c)
Insolvency: (i) the filing of a voluntary or involuntary petition in bankruptcy
by or against Dealer; (ii) the making of an assignment by Dealer for the benefit
of creditors; (iii) a closeout or sale of a substantial part of Dealer’s assets
related to the business; (iv) the commencement of dissolution, receivership or
liquidation proceedings by or against Dealer; (v) the insolvency of Dealer; or
(vi) the levy of a writ of attachment or execution against Dealer;

(d)
Change in Dealer Entity, Control, Ownership or Management: without the prior
written consent of Case: (i) any change in Dealer’s legal form or entity; (ii)
any change in Dealer’s control, ownership or management (as defined in Section
4.3) listed in Schedule A; or (iii) any assignment or attempted assignment by
Dealer of this Agreement;

(e)
Death or Incapacity: if Dealer fails to provide Case with an acceptable
ownership or management succession plan as set forth in Section 4.4 upon the
death or incapacity of any Dealer Principal;

(f)
Misrepresented or False Information: Dealer or anyone acting on its behalf has:
(i) submitted false records, contracts, statements, reports or documents to Case
or any of its Affiliates, including CNH Capital; (ii) submitted any false or
fraudulent documents for Dealer Claims or in support thereof; (iii) knowingly
accepted any payment from Case for any work not performed by Dealer in
accordance with the provisions of this Agreement or the DOG; or (iv) submitted
false information in applying for appointment as an authorized dealer of
Products;

(g)
Failure to Operate: failure to operate any Dealer Location in the normal course
of business for seven

(7) consecutive calendar days;
(h)
Criminal and/or Tortious Conduct: Dealer or any Dealer Principal has pleaded
guilty to or been convicted of a felony or any other violation of law that in
Case’s opinion affects adversely the operation or business of Dealer, or the
good name, goodwill or reputation of Case, Products, Licensed Trademarks,
Dealer, or other authorized dealers of Products;

(i)
Dealer Closure/Loss of License: (i) a permanent closure of any Dealer Location
without the prior written consent of Case; or (ii) the revocation, suspension or
other invalidation of any Dealer license, permit or authorization necessary to
conduct business pursuant to this Agreement;

(j)
Inspection/Audit Refusal: any failure by Dealer to permit Case to inspect or
audit Dealer’s inventory or business and financial records pursuant to Section
16.4;

(k)
Detrimental Conduct: any conduct by Dealer or any Dealer Principal which in the
sole discretion of Case: (i) is injurious or detrimental to Dealer’s Customers,
the public welfare, other authorized dealers of Products, or the reputation of
Case, Products and the Licensed Trademarks; (ii) is unbecoming of a reputable
business person; (iii) is abusive or threatening to any Case employee; or

(iv) evidences a disagreement between any Dealer Principals that in Case’s
opinion adversely affects
17
US 5360r5






--------------------------------------------------------------------------------





the operation of Dealer or the good name, goodwill or reputation of Case,
Products, Licensed Trademarks, or Dealer;
(l)
Breach of Confidentiality: any misuse or unauthorized disclosure of Case IP,
Company Information or Authorized Software;

(m)
Revocation of Guaranty: the withdrawal or revocation of a guaranty of Dealer’s
indebtedness to Case or its Affiliates by one or more personal or corporate
guarantors;

(n)
Incurable Breach: any breach of the Agreement that is incapable of being
remedied by an affirmative present action by the Dealer;

(o)
Repetitive Breach: breach of the Agreement by Dealer for which it has received
notice by Case of that same type of breach on at least two (2) prior separate
and distinct occasions;

(p)
Unauthorized Location: any breach of Section 12.2 of the Agreement.

27.5
Case’s Exercise of Termination Rights . Case may exercise its termination rights
under Sections 27.3 and

27.4 without regard to the performance of other authorized dealers or to the
circumstances under which Case has terminated or refrained from terminating the
sales and service agreements of other authorized dealers.
27.6
Termination At Will. This Agreement may be terminated at any time at will,
without cause, upon sixty (60) days’ written notice by Dealer to Case, or upon
one hundred twenty (120) days’ written notice by Case to Dealer, or as mutually
agreed upon in writing by both Parties.



28. Effect of Termination or Expiration
28.1
Dealer’s Obligations . Upon the termination or expiration of this Agreement,
Dealer shall cease to operate or represent itself as an authorized dealer of
Products under the Licensed Trademarks, and shall promptly: (a) cease using the
Licensed Trademarks and remove from Dealer Locations and vehicles all signs or
advertising displays that bear the Licensed Trademarks; (b) remove and
discontinue the use of, and cause any third party to remove, any identification
and any promotion or advertising that associates Dealer with Products, the
Licensed Trademarks, or Case; and (c) at Case’s request, provide to Case all
sales records, mailing lists, customer lists, service history records,
microfiche, catalogs, registrations and any other material of any kind relating
to the promotion, marketing, sale, operation or servicing of Products covered by
this Agreement. If Dealer fails to promptly comply with any of its obligations
upon the termination or expiration of this Agreement, including but not limited
to Dealer’s obligations under this section, Case may take steps, as it deems
necessary in its sole discretion, to effect Dealer’s compliance with such
obligations or the same result as would be realized by Dealer’s compliance, and
Dealer shall reimburse Case for all costs and expenses, including attorney's
fees, incurred by Case in effecting or enforcing such compliance.

28.2
Pending Orders. Termination or expiration of this Agreement shall relieve Case
of any obligation to make any further shipments of Products, and Case may
without liability cancel any of Dealer’s unshipped orders for Products. For any
Products which Case may ship after termination or notice thereof, Case may
require payment prior to shipment.

28.3
Financial Obligations. Upon the termination or expiration of this Agreement, all
indebtedness of Dealer shall become immediately due and payable to Case, and
Dealer shall promptly pay Case all sums owed by Dealer. Final settlement of
Dealer’s account with Case shall not be made until Dealer complies with all
requirements of this Agreement.

28.4
Continued Market Presence. In advance of the effective date of termination, the
scheduled Expiration Date or the expiration of any extension period of this
Agreement, Case may consummate arrangements to appoint a replacement authorized
dealer for Dealer’s SSM.

28.5
Post-Termination Transactions. Any business relations or transactions between
the Parties after expiration or termination of this Agreement shall not
constitute a waiver of the expiration or termination of this Agreement or in any
manner reinstate the Parties’ contractual relationship, or establish any new
contractual relationship, and all such relations shall be governed by terms and
conditions identical to the relevant provisions of this Agreement unless the
Parties execute a new agreement superseding this Agreement.

28.6
Pre-Termination Warranty Service. Case will reimburse Dealer for all Warranty
Service claims performed prior to the expiration or termination of this
Agreement that meet the requirements of the DOG.



18
US 5360r5




--------------------------------------------------------------------------------







29. Inventory Repurchase and Return Obligations
29.1
Items Subject to Repurchase. Within thirty (30) days after the termination or
expiration of this Agreement, either Case or Dealer may request in writing the
return for repurchase of all of the following items originally purchased from
Case by Dealer, on the terms specified herein, and Dealer shall return such
items to Case as follows:

(a)
Equipment.

(i)
Equipment Eligible for Repurchase. New, undamaged, salable, current, complete
and unused Equipment, including attachments, purchased from Case and delivered
to Dealer within twenty-four (24) months of the date this Agreement terminates
or expires (“Repurchasable Equipment”). For purposes of this Section, “current”
means the model or series of Equipment listed in Case’s price book or price list
at the date of termination or expiration of the Agreement. Case will only
repurchase separate attachments that were not previously installed on Equipment
and which were invoiced separately to Dealer.

(ii)
Equipment Repurchase Price. Repurchasable Equipment shall be repurchased at the
price paid by Dealer (A) not including transportation costs actually paid or
incurred by Dealer for initial delivery, (B) less any discounts which may have
been allowed or paid thereon by Case, (C) adjusted where appropriate to account
for any damage or weathering. Case shall not be obligated to reimburse Dealer’s
initial costs for unloading, set up, or preparation of Repurchasable Equipment.

(b)
Parts.

(i)
Parts Eligible for Repurchase. New, undamaged, salable, complete and unused
Parts purchased from Case by Dealer, that are listed as of the date of
termination or expiration of the Agreement in Case’s then current Price List and
not identified as discontinued in such Price List (“Repurchasable Parts”).
Repurchasable Parts must be in original Case packaging with their original
authorized Case identification label and must be properly identified prior to
shipment to Case for repurchase. Case specifically excludes from repurchase
Parts that: (A) have a limited shelf life or contain flammable or hazardous
materials; (B) are direct shipped from a supplier other than Case; (C) have an
altered or counterfeited identification label; (D) are in broken packaging; (E)
are not in correct order multiples; (F) are coded non-returnable in the current
parts Price List; or (G) are common service or ‘maintenance’ items, rather than
repair parts, such as oil, filters, fluids, lubricants, tires, batteries,
tracks, bucket edges and teeth.

(ii)
Parts Repurchase Price. Repurchasable Parts shall be repurchased at the then
current dealer price (less discounts and freight), less a restocking charge as
set forth in the Parts Return Policy.

(iii)
Merchandise Items. ‘Merchandise’ items such as clothing, toys, binders, gloves,
etc., are not eligible for repurchase.

(c)
Signs.

(i)
Signs Eligible for Repurchase. External flag mast, pole or monument sign
purchased from a vendor authorized by Case that displays the Licensed Trademarks
or any other Trademarks, excluding any building fascia (“Repurchasable Signs”).

(ii)
Sign Repurchase Price. Repurchasable Signs shall be repurchased at the amount
paid by Dealer, less an annual depreciation of twenty-five percent (25%).

29.2
Return Procedures. Within sixty (60) days after the date of the written request
made pursuant to Section 29.1, Dealer shall return to Case all items subject to
repurchase or required to be returned pursuant to this Agreement. All items
returned to Case shall be identified as required by Case, packed, boxed, crated
and loaded by Dealer and shipped at Dealer’s expense and risk of loss to the
destination or destinations specified by Case. The procedure for the repurchase
of Repurchasable Parts shall be further subject to the Parts Return Policy
issued by Case and in effect on the date of termination or expiration of the
Agreement. Upon receipt of returned items, Case shall inspect them and issue
credit to Dealer for all such items returned that





19
US 5360r5




--------------------------------------------------------------------------------





meet the requirements specified in this Agreement and the DOG, less any amounts
owed to Case or its Affiliates by Dealer. Any items returned to Case facilities
that are not properly returnable as prescribed by this Agreement, shall be, at
Dealer’s option, either destroyed or returned to Dealer at its cost. Dealer
shall transfer all returned items by warranty bills of sale satisfactory to
Case, if so requested.
29.3
Conditions Precedent to Payment. Any costs incurred by Case in discharging all
or any part of Dealer’s obligations under this Agreement, including but not
limited to Dealer’s obligations to cease all use of the Licensed Trademarks or
to pack, load and ship Parts to Case, shall be deducted from any amount owed by
Case to Dealer. Dealer shall not be entitled to payment or credit for returned
items until Dealer has complied with all applicable laws, rules, regulations and
other legal requirements governing the bulk transfer of inventory or similar
protection of creditors. Case shall have the right to withhold from the price of
any items repurchased pursuant to this section a sum sufficient to discharge any
liens or encumbrances against such items and to discharge such liens or
encumbrances. Dealer shall execute such documents and take any additional action
requested by Case to transfer ownership of returned items, free and clear of any
claims, liens or encumbrances.

29.4
Other Return Items. Upon expiration or termination of this Agreement, Dealer
shall return to Case any materials (such as sales promotion, advertising and
training materials, tools and signs) provided without charge to Dealer by Case
or any predecessor. In addition, Dealer shall return for repurchase special
service tools currently offered by Case. Case will repurchase such service tools
at 50% of the price paid by Dealer, except service tools that are new, unused
and in original packaging shall be repurchased at 100% of the price paid by
Dealer.





30. Limitation of Liability
30.1
Dealer Responsibility for Operating Capital. This Agreement contemplates that
Dealer, as an independent business, shall obtain on its own the capital
investment necessary to operate its business. Nothing in this Agreement shall
impose any liability on Case in connection with Dealer's operations under this
Agreement or otherwise, or for any expenditure made or incurred by Dealer in
preparation for performance or in performance of Dealer's responsibilities under
this Agreement.

30.2
Disclaimer of Consequential Damages. The Parties both understand and agree that
this Agreement is of a limited duration, and therefore, except as provided
herein, neither party shall be liable to the other for any damages caused by the
termination or expiration of this Agreement, whether based upon loss of
anticipated sales or prospective profits, expenditures, investments, leases,
property improvements or other matters related to the business of the Parties.
The damages to which either party may be entitled for breach of this Agreement
are limited to actual out-of-pocket expenses incurred as a direct result of the
breach.

30.3
Waiver of Punitive Damages. The Parties hereby waive, to the fullest extent
permitted by law, any right or claim for any punitive or exemplary damages
against the other and agree that if there is a dispute with the other that each
party shall be limited to the recovery of actual damages sustained by it.

30.4
No Group Litigation. The Parties agree that any and all dispute resolution
proceedings between them, including litigation, arising from or related to this
Agreement shall be conducted on an individual basis only. Neither Party shall
commence any dispute resolution with a third-party against the other, or join
with any third party in any dispute resolution involving Case and Dealer.
Neither of the Parties shall attempt to consolidate or otherwise combine in any
manner a dispute resolution proceeding involving Case or Dealer with another
dispute resolution proceeding of any kind.

30.5
Limitations Period. All claims for any breach of this Agreement, and all claims
arising out of the relationship between the Parties established by this
Agreement, shall be made within two (2) years from the date such claim accrued.





31. Indemnification
31.1
Indemnification By Case.

(a)
Licensed Trademarks.    If Case reasonably determines that Dealer has used the
Licensed Trademarks in accordance with this Agreement, Case shall defend,
indemnify, and hold harmless





20
US 5360r5






--------------------------------------------------------------------------------





Dealer from all loss, cost, liability, and expense arising out of any claim,
suit or demand regarding Dealer’s use of the Licensed Trademarks. If Case, in
its sole discretion, determines that Dealer has not used the Licensed Trademarks
in accordance with this Agreement, Dealer shall bear the cost of such defense,
judgment or settlement.
(b)
Authorized Software. Case shall defend, indemnify, and hold Dealer harmless from
all loss, cost, liability, and expense arising out of any claim that Authorized
Software used in accordance with its documentation infringes any valid patent,
copyright, trade secret, or other enforceable proprietary right of any third
party. Should any Authorized Software become (or in Case’s opinion be likely to
become) subject to such a claim, Dealer will permit Case, at Case’s option and
expense to

(a)    procure for Dealer or Dealer’s Customers the right to continue to use
Authorized Software or
(b)    modify the allegedly infringing Authorized Software so that it becomes
non-infringing. Case’s obligations under this Section will not apply if
Authorized Software is modified without Case’s consent.
(c)
Case IP. Except as otherwise provided in this Section with respect to Authorized
Software and Licensed Trademarks, Case will indemnify, defend and hold harmless
Dealer from all loss, cost, liability, and expense arising out of any claim
based on an allegation that any Product infringes a valid patent, copyright, or
trademark or misappropriates any protectable and enforceable trade secret. Case
shall have no obligations under this provision for any Product that has been the
subject of unauthorized modifications by Dealer or any third party or for
infringement that results from the use of intellectual property other than Case
IP in conjunction with Case IP that would otherwise not be infringing. If any
Product becomes, or in Case’s opinion is likely to become, subject to such a
claim of infringement, Case will, at its expense and at its option, either
procure the right for Dealer and Dealer’s Customers to continue using the
infringing Product(s) or replace or modify the Case Product(s) so that they are
no longer infringing. Upon failure of the foregoing provisions, Case may, at its
option, refund the purchase price for the infringing Product(s) less a
reasonable allowance for use. This section states the entire liability of Case
for infringement by any Product.

(d)
Dealer Cooperation. In the event of any litigation relating to Dealer’s use of
the Licensed Trademarks, Authorized Software, or Case IP, Dealer shall promptly
notify Case of such litigation and shall execute any and all documents and
undertake such acts as may, in the opinion of Case, be necessary or useful to
carry out such defense or prosecution, including becoming a nominal party to any
legal action. Except to the extent that such litigation is the result of
Dealer’s use of the Licensed Trademarks, Authorized Software, or Case IP in a
manner inconsistent with the terms and conditions of this Agreement, Case agrees
to reimburse Dealer for its out-of-pocket costs in undertaking such acts.

(e)
Control of Litigation. Dealer acknowledges that Case has the right to direct and
control any administrative proceeding or litigation involving the Licensed
Trademarks, Authorized Software, or Case IP, including any settlement thereof.
Case agrees to consult with Dealer regarding any settlement in which Dealer
would be required to financially participate and to obtain Dealer’s consent to
any such settlement, which consent will not be unreasonably withheld. Case has
the right, but not the obligation, to take action against uses by others that
may constitute infringement of the Licensed Trademarks, Authorized Software or
Case IP. If Dealer fails to notify Case promptly of any litigation or refuses to
give Case sole control of the defense and/or prosecution of such litigation and
all settlement negotiations, Case will be relieved of its obligations under this
Section.

31.2
Indemnification by Dealer. Dealer agrees to defend, hold harmless and indemnify
Case, its Affiliates and their respective shareholders, directors, officers,
agents, employees, successors and assigns from and against any and all claims,
damages, demands, settlements, judgments, legal actions, liabilities, costs and
expenses of any nature, including without limitation, attorney's fees and court
costs, resulting from the acts and/or omissions of Dealer, including but not
limited to: (i) Dealer’s defrauding of or misrepresentations to customers; (ii)
Dealer’s actions in violation of Sections 5.3, 5.4, 5.5, 10.1(d), 11.1, 11.2,
11.3, 11.5, 14.2, 15.2, 15.3, 15.4, 15.5, 15.6, 21.3, 21.6, 21.7 and 21.8; or
(iii) Dealer’s negligent or improper, or alleged negligent or improper, repair
or servicing of Products, whether such actions occur during or after the Term of
this Agreement.





21
US 5360r5






--------------------------------------------------------------------------------







32. General Provisions
32.1
Governing Law. This Agreement shall be governed by and interpreted according to
the laws of the state of Dealer’s Primary Location, without regard to such
state’s conflicts of laws rules and except to the extent governed by the United
States Trademark Act of 1946 (Lanham Act), the Copyright Act, and the Patent
Act.

32.2
Consent to Jurisdiction and Venue. Dealer irrevocably submits itself to the
exclusive jurisdiction of the federal court of the Milwaukee Division of the
Eastern District of Wisconsin for the purpose of any suit, action, or other
proceeding arising out of or relating to this Agreement, or of any of the
transactions contemplated thereby, and irrevocably agrees that all claims in
respect of such suit, action or proceeding may be heard and determined in such
federal court, provided that Case may apply to any court of competent
jurisdiction for interim protection or equitable relief such as an interlocutory
or interim injunction. If the federal court of the Eastern District of Wisconsin
lacks jurisdiction for any reason to hear such claims, Dealer irrevocably
submits itself to the exclusive jurisdiction of the Circuit Court of Racine
County, Wisconsin. By execution and delivery of this Agreement, Dealer
irrevocably waives, to the fullest extent it may effectively do so, and agrees
not to assert, by way of motion, as a defense, or otherwise, in any such suit,
action, or proceeding, any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason whatsoever. The Parties
agree that a final judgment (as to which all appeals have been exhausted or the
time within which such appeals may be made has expired) in any such suit, action
or proceeding shall be conclusive and may be enforced in any other jurisdiction
by suit on the judgment or in any other manner provided by law.

32.3
Compliance With Local Laws. The rights and obligations of the Parties to this
Agreement may be subject to certain laws, orders, regulations, directions,
restrictions, and limitations of governments and governmental agencies having
jurisdiction over the Parties. If a change in any such law, order, regulation,
direction, or restriction (including any limitation, appropriation, seizure, or
interpretation thereof) shall, in the judgment of either party, substantially
alter the relationship between the Parties, this Agreement, or the advantages
derived from the Parties’ relationship, either party may request the other party
to modify this Agreement. If, within thirty (30) days after such a request has
been made, the Parties are unable to agree upon a mutually satisfactory
modification of this Agreement, then the adversely affected party may terminate
this Agreement on fifteen (15) days’ notice given to the other party.

32.4
Information Sharing. Case shall be allowed to share information regarding
Dealer, including but not limited to Dealer’s financial and ownership
information, with any of Case’s Affiliates.

32.5
Dealer Relationship to Case. The Parties are independent businesses and neither
has any fiduciary obligation to the other, and Dealer is an independent retailer
which purchases Products for resale for Dealer’s principal benefit. Nothing in
this Agreement shall be construed as constituting Dealer to be an employee,
franchisee, agent or legal representative of Case for any purpose whatsoever.
Dealer has no right or authority, express or implied, to assume or create any
obligation or responsibility on behalf of or in the name of Case, or to bind
Case in any manner.

32.6
Entire Agreement. This Agreement, together with the DOG and any changes thereto
issued by Case from time to time, is and shall be deemed to be the complete and
final expression of the agreement between the Parties as to the matters herein
contained and provided for and supersedes all previous agreements between the
Parties pertaining to such matters. IT IS CLEARLY UNDERSTOOD THAT NO PROMISE OR
REPRESENTATION NOT CONTAINED HEREIN WAS AN INDUCEMENT TO EITHER PARTY OR WAS
RELIED UPON BY EITHER PARTY IN ENTERING INTO THIS AGREEMENT.

32.7
Execution and Modification. Except as expressly provided for herein, this
Agreement may not be executed, amended or altered, or any of its provisions
waived on behalf of Case, except in writing, signed by Case’s Director of
Network Development or other authorized director in a similar capacity.

32.8
Severability. In the event any part of this Agreement is held to be invalid or
unenforceable under the law, this Agreement shall be enforceable to the maximum
extent permitted by such law, without invalidating the remainder of this
Agreement, or invalidating the effect of such portion of this Agreement
elsewhere.

32.9
Assignment.

(a)
By Dealer. In view of the personal nature of this Agreement, the rights,
privileges and obligations conferred on Dealer under this Agreement are not
transferable, assignable or salable by Dealer



22
US 5360r5




--------------------------------------------------------------------------------





without the prior written consent of Case, and no property right or interest,
direct or indirect, is sold, conveyed or transferred to Dealer under this
Agreement. Any attempt by Dealer to assign its rights or obligations under this
Agreement without Case’s written consent shall be null and void.
(b)
By Case. Upon written notice to Dealer, Case may assign this Agreement and any
rights and obligations thereunder to any Affiliate of Case or to any entity that
succeeds to the interests of Case.

32.10
Waiver of Default. The waiver by Case of any default, or the failure of Case to
exercise any of its rights, under this Agreement or otherwise shall not act as a
waiver of any subsequent default or a waiver of such default or any of Case’s
rights hereunder.

32.11
Headings. The headings of sections and subsections in this Agreement are
inserted for convenience of reference only and shall not in any way affect the
construction, meaning or interpretation of any provision of this Agreement, and
shall not be deemed or construed in any way to limit the meaning of such
sections.

32.12
Interpretation. This Agreement is being entered into by and among competent and
sophisticated parties who are experienced in business matters. Therefore, any
language in this Agreement deemed to be ambiguous by a court of law will not be
construed against any particular party as the drafter of the language.

32.13
Notice, Approval and Consent. Any notice, approval or consent required or
allowed under this Agreement shall be given in writing and, without prejudice to
other forms of actual service, shall be considered as served upon being mailed
in a properly sealed envelope with first class, certified or registered postage
prepaid. Notices to Case shall be addressed to the Case Director of Distribution
and shall be delivered or mailed to CNH Industrial America LLC, 621 State
Street, Racine, Wisconsin 53402. Notices to Dealer shall be delivered or mailed
to any person designated in Schedule A or to Dealer at Dealer’s Primary
Location.

32.14
Survival. The Parties’ obligations in the following sections shall survive the
expiration or termination of this Agreement: 5.5, 10.1(f), 16.6, 17.4, 24.4,
26.1, 26.2, 28.1, 28.3, 28.6, 29.1, 29.2, 29.3, 29.4, 30.2, 30.3, 30.4, 30.5,
31.1, 31.2, 32.1, 32.2, and 32.3.

32.15
Review by Counsel. Dealer acknowledges that it has had an adequate opportunity
to review this Agreement and consult with legal counsel of its own choosing
regarding the content and meaning of this Agreement.IN WITNESS WHEREOF the
Parties have duly executed this Agreement on the dates written below:





Dealer     
Dealer Name
By
Title (authorized owner, officer, partner, president)
Date
Signature of Other Partner(s) or Owner(s)


Case


CNH Industrial America LLC
By
Vice President, Case Construction, North America
Title
Date

















23
US 5360r5






--------------------------------------------------------------------------------





casecessatemplateimage5.jpg [casecessatemplateimage5.jpg]SCHEDULE A
Construction Equipment Sales and Service Agreement

CNH Industrial America LLC





DEALER LEGAL INFORMATION, OWNERSHIP AND MANAGEMENT




Legal Entity Name: Trade (DBA) Name: Primary Location Address:








(Street, City, State and Zip Code)





Business Structure Dealer Conducts Business Under: State of Organization:


Owners of Dealer (individual(s) having a financial interest in Dealer):
Name    Percent of Ownership


    


    


    


    


    


    


    


    


    


    


    








Name    Title
Management (person(s) responsible for key aspects of day to day operations of
Dealer):


    


    


    


    


    


casecessatemplateimage6.jpg [casecessatemplateimage6.jpg]SCHEDULE B
Construction Equipment Sales and Service Agreement




PRODUCTS & LICENSED TRADEMARKS

CNH Industrial America LLC





Legal Entity Name:          Trade (DBA) Name:          Primary Location Address:
    
(Street, City, State and Zip Code)


AUTHORIZED PRODUCT LINE(S)


 
Heavy Products
Light Products
Skid Steer
Products
CE
CX
CM
GR
UT
MW
MX
SL
Dealer City
Dealer State
CE Crawler Dozer and CE Wheel Loader
Excavator 10+ MT and Midi Excavator 7-10 MT


Compaction


Grader
Tractor Loader, Tractor
Loader Backhoe, Forklift and Light Crawler Dozer


Compact Wheel Loader


Compact Excavator 0-6 MT
Skid Steer and Compact Track Loaders
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Authorized Licensed Trademark(s): Case Construction, CNH Industrial Parts


CNH Industrial America LLC


By


Vice President, Case Construction, North America


Title




casecessatemplateimage7.jpg [casecessatemplateimage7.jpg]




Legal Entity Name: Trade (DBA) Name:
Primary Location Address:

SCHEDULE C
Construction Equipment Sales and Service Agreement SALES AND SERVICE MARKET OF
RESPONSIBILITY






(Street, City, State and Zip Code)

CNH Industrial America LLC













EX: If the Dealer is assigned 50% of the industry sales volume in county "X" in
which 100 units of a given product line is sold, then the Dealer's SSM for that
Product Line is 50% of the 100 units, or 50 units.


















































CNH Industrial America LLC     
By

The chart below identifies, by Product Line, the percentage portion of the
market of industry unit sales within the geographic area for which the Dealer
has sales and service responsibility.






















































Date
 
Product Lines and County SSM Assignment
Dealer Code
Dealer City, State
County Assignment
ST
Heavy Products
Light Products
Skid Steer Products
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








Vice President, Case Construction, North America
Title


casecessatemplateimage8.jpg [casecessatemplateimage8.jpg]SCHEDULE D
Construction Equipment Sales and Service Agreement DEALER LOCATIONS

CNH Industrial America LLC



Legal Entity Name:          Trade (DBA) Name:         










Type


Street Address


City


ST


Zip Code
Equipment, Parts & Service


Parts Only
Parts & Service Only
Corp Office
Dual Location
Primary
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 









CNH Industrial America LLC     
By






Date





Vice President, Case Construction, North America


Title







